Exhibit 10.4

 

LOGO [g4980551.jpg]

June 7, 2018

Anand Varadan

Dear Anand:

On behalf of Karyopharm Therapeutics Inc., (the “Company”), I am very pleased to
inform you that subject to the approval of the Board of Directors of the Company
(the “Board”), the Company anticipates appointing you to the position of
Executive Vice President, Chief Commercial Officer.

The terms of your position with the Company are as set forth below:

1. Position. As of June 22, 2018 (the “Commencement Date”), subject to the
approval of the Board, you will become Executive Vice President, Chief
Commercial Officer of the Company, reporting to the Company’s Chief Executive
Officer. In your role you will have the responsibilities customarily associated
with such position as well as those responsibilities consistent with your role
that are assigned to you by the Company’s Chief Executive Officer. During the
term of your employment with the Company, you will devote your full professional
time and efforts to the business of the Company, except that you may engage in
other activities that may be approved in advance by the Company’s Board of
Directors (the “Board”), including continuation of your role as strategic
advisor to Chiasma, Inc. and Geron Corporation.

2. Compensation.

a. Base Salary. You will be paid a semi-monthly salary of $16,875 ($405,000, if
annualized), subject to tax and other withholdings required by law, pursuant to
the Company’s regular payroll policy. Your salary may be adjusted from time to
time in accordance with normal business practices and in the sole discretion of
the Company.

b. Bonus Program. You will be eligible for an annual bonus that targets forty
percent (40%) of your annualized base salary based upon achievement of certain
individual performance goals and corporate milestones established by the
Company; provided, however, that any such bonus for calendar year 2018 will be
prorated. Achievement of goals will be determined in the sole discretion of the
Board or a Compensation Committee of the Board the (“Compensation Committee”).
To earn any part of the bonus, you must be employed on the December 31st of the
applicable bonus year and such bonus will be paid no later than March 15th of
the year immediately following the year to which the applicable annual bonus
relates. Your bonus target may be adjusted from time to time in accordance with
normal business practices and in the sole discretion of the Company.

 

LOGO [g4980552.jpg]



--------------------------------------------------------------------------------

c. Sign-On Bonus. Contingent upon the commencement of your employment and
subject to the terms and conditions set forth herein, the Company agrees to pay
you a one-time sign-on bonus of $25,000 (the “Sign-On Bonus”), less all
applicable taxes and withholdings, which will be paid no later than the second
pay period following the commencement of your employment. If for any reason you
voluntarily terminate your employment with the Company or are terminated by the
Company for Cause (as defined below) prior to the one-year anniversary of your
start date, you will be obligated to repay the entire net amount of the Sign-On
Bonus received by you. You agree that any portion of the net amount of the
Sign-On Bonus owed to the Company will be repaid immediately upon the voluntary
termination of your employment by you or the termination of your employment by
the Company for Cause (as defined below.)

d. Stock Option Grant. Subject to the approval of the Compensation Committee,
the Company will grant you a stock option to purchase 150,000 (one hundred fifty
thousand) shares of the Company’s common stock at a price per share equal to the
Company’s closing price per share on the Nasdaq Global Select Market on the date
of grant (the “Initial Option Grant”). The Initial Option Grant will vest over
four years at the rate of 25% on the one-year anniversary of the Commencement
Date, subject to your continuing employment with the Company as of that date.
The remaining shares shall vest monthly over the following three years, subject
to your continued engagement with the Company. The stock option will be granted
pursuant to the inducement grant exception under NASDAQ Rule 5635(c)(4) and not
pursuant to the Company’s 2013 Stock Incentive Plan or any other equity
incentive plan of the Company, as an inducement that is material to your
employment with the Company. This option grant shall also be subject to such
other terms and conditions of the applicable Stock Option Agreement.

e. Payments due upon termination. In the event of termination, regardless for
the reason of such termination, the Company shall pay you: (i) any unpaid base
salary for services rendered prior to the date of termination of employment;
(ii) reimbursement of any unreimbursed business expenses incurred as of the date
of termination of employment in accordance with the Company’s expense
reimbursement policy, (iii) accrued but unused vacation (if applicable) through
the date of termination of employment, (iv) any earned but unpaid bonus payment
for the year immediately preceding the year in which your employment is
terminated, and (v) all other payments, benefits or fringe benefits to which you
shall be entitled under the terms of any applicable compensation arrangement or
benefit, equity or fringe benefit plan or program or grant or this letter
agreement.

f. Eligibility for Severance Benefits. If the Company (which, for the purposes
of this paragraph, includes any successor entity) terminates your employment
without Cause, or you resign for Good Reason, and further provided that you
timely execute, return, and do not revoke a severance and release of claims
agreement in a form to be provided by the Company (which will include, at a
minimum, a release of all releasable claims and non-disparagement,
confidentiality, and cooperation obligations) (the “release agreement”), the
Company will: (a) pay you, as severance pay, the equivalent of six (6) months of
your base salary as of the date of

 

2



--------------------------------------------------------------------------------

your termination from employment (or such greater amount specified in any
Company severance plan under which you are eligible); and (b) provided you elect
to continue your and your eligible dependents’ participation in the Company’s
medical and dental benefit plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1986 (“COBRA”), pay the monthly premium to continue such
coverage for the lesser of the six (6) full calendar months immediately
following the month in which the termination of your employment occurs and the
end of the calendar month in which you become eligible to receive group health
plan coverage under another employee benefit plan. Notwithstanding the
foregoing, if your employment is terminated without Cause, or you resign for
Good Reason, each within one year following the consummation of a Change in
Control, then the Company (or its successor entity) will, provided you timely
execute, return, and do not revoke the release agreement, and in lieu of the
foregoing severance benefits: (a) pay you, as severance pay, the equivalent of
twelve (12) months of your base salary as of the date of your termination from
employment (or such greater amount specified in any Company severance plan under
which you are eligible); and (b) provided you elect to continue your and your
eligible dependents’ participation in the Company’s medical and dental benefit
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”), pay the monthly premium to continue such coverage for the lesser of
the twelve (12) full calendar months immediately following the month in which
the termination of your employment occurs and the end of the calendar month in
which you become eligible to receive group health plan coverage under another
employee benefit plan. Any severance pay will be paid in the form of salary
continuation in accordance with the Company’s payroll procedures, with payments
beginning in the first pay period beginning after the release agreement becomes
binding, provided that if the foregoing sixty (60) day period would end in a
calendar year subsequent to the year in which Employee’s employment ends,
payments will not begin before the first payroll period of the subsequent year.

“Change in Control” shall mean the sale of all or substantially all of the
outstanding shares of capital stock, assets or business of the Company, by
merger, consolidation, sale of assets or otherwise (other than a transaction in
which all or substantially all of the individuals and entities who were
beneficial owners of the capital stock of the Company immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
outstanding securities (on an as-converted to Common Stock basis) entitled to
vote generally in the election of directors of the (i) resulting, surviving or
acquiring corporation in such transaction in the case of a merger, consolidation
or sale of outstanding shares, or (ii) acquiring corporation in the case of a
sale of assets; provided that, where required for compliance with Section 409A,
the event described above is also a change in control event as set forth in
Treas. Reg. Section 1.409A-3(i)(5).

“Cause” shall mean (i) your conviction by a court of competent jurisdiction of
theft or misappropriation by you of assets of the Company, (ii) your conviction
by a court of competent jurisdiction of fraud committed by you or at your
direction, (iii) your conviction by a court of

 

3



--------------------------------------------------------------------------------

competent jurisdiction of, or pleading “guilty” or “no contest” to, (a) a felony
or (b) any other criminal charge that has, or could be reasonably expected to
have, a material adverse impact on the Company or the performance of your
duties, and/or (iv) a determination by the Company in its sole discretion of
(w) an act or acts of material willful misconduct by you in violation of law or
government regulation in the course of your employment by the Company,
(x) willful, repeated and material failure to perform, or gross negligence in
the performance of, the duties which are reasonably assigned to you by the
Company, (y) material breach of any agreement to which you and the Company are
party and/or (z) failure to fully participate in a Company investigation as may
be reasonably requested by the Company; provided, however, that you shall have a
period of thirty (30) days to cure any act constituting Cause (unless the
Company determines that such act is not reasonably subject to cure)) under
clauses (iv) of this paragraph, following the Company’s delivery to you of
written notice, setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for the termination for Cause.

“Good Reason” shall mean (i) the assignment to you of any duties inconsistent in
any adverse, material respect with your position, authority, duties or
responsibilities as then constituted, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities, (ii) a reduction in the aggregate of your base salary or
incentive compensation by greater than ten percent (10%) or the termination of
your rights to any employee benefits, except to the extent that any such benefit
is replaced with a comparable benefit, or a reduction in scope or value thereof,
other than as a result of across-the-board reductions or terminations affecting
employees of the Company generally, (iii) a requirement that you, without your
prior consent, regularly report to work at a location that is thirty (30) miles
or more away from your then current place of work or (iv) the material breach by
the Company of any agreement to which you and the Company are party; provided,
however, that the conditions described immediately above in clauses (i) through
(iv) shall not give rise to a termination for Good Reason, unless you have
notified the Company in writing within thirty (30) days of the first occurrence
of the facts and circumstances claimed to provide a basis for the termination
for Good Reason, the Company has failed to correct the condition within thirty
(30) days after the Company’s receipt of such written notice, and you actually
terminate employment with the Company within sixty (60) days of the first
occurrence of the condition. For the avoidance of doubt, your required travel
from time to time on the Company’s business shall not be deemed a relocation of
your principal office under clause (iii), above.

g. Withholding. The Company shall withhold from any compensation or benefits
payable under this letter agreement any federal, state and local income,
employment or other similar taxes as may be required to be withheld pursuant to
any applicable law or regulation.

4. Benefits. You will be eligible to participate in such healthcare related,
retirement and other benefits as are approved by the Board and made available to
other employees of the Company. As is the case with all employee benefits, such
benefits will be governed by the terms and conditions of applicable plans or
policies, which are subject to change or discontinuation at any time.

 

4



--------------------------------------------------------------------------------

5. At-Will Employment. Your employment with the Company is and shall at all
times during your employment hereunder be “at-will” employment. The Company or
you may terminate your employment at any time for any reason, with or without
cause, and with or without notice. The “at-will” nature of your employment shall
remain unchanged during your tenure as an employee of the Company, and may only
be changed by an express written agreement that is signed by you and the
Company. Similarly, nothing in this letter shall be construed as an agreement,
either express or implied, to pay you any compensation or grant you any benefit
beyond the end of your employment with the Company, except to the extent set
forth in Sections 2(e) or 2(f) hereof.

6. Employee Confidentiality Agreement. As an employee of the Company, you will
have access to certain Company and third party confidential information and you
may during the course of your employment develop certain information or
inventions which will be the property of the Company. To protect the interest of
the Company you agree to sign the Company’s standard “Non-Disclosure, Inventions
Assignment, Non-Competition, and Non-Solicitation Agreement” as a condition of
your employment, a copy of which has been provided.

7. Resolution of Disputes. Any controversy or claim arising out of or relating
to your employment, this letter agreement, its enforcement or interpretation, or
because of an alleged breach, default, or misrepresentation in connection with
any of its provisions, shall be submitted to arbitration in Boston,
Massachusetts before a single arbitrator (applying Massachusetts law), in
accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association (“AAA”) as modified by
the terms and conditions of this Section 7; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, by striking from a
list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which any award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The Company shall pay the arbitrator’s fees and all AAA costs and
administrative fees in excess of the amount of filing and other court-related
fees you would have been required to pay if you initiated claims in a court of
law.

The parties acknowledge that they are hereby waiving any rights to trial by jury
in any action, proceeding or counterclaim brought by either of the parties
against the other in connection with any matter whatsoever arising out of or in
any way connected with this letter agreement or your employment.

 

5



--------------------------------------------------------------------------------

The arbitrator shall have the sole and exclusive power and authority to decide
any and all issues of or related to whether this letter agreement or any
provision of this letter agreement is subject to arbitration.

8. No Inconsistent Obligations. By accepting this offer of employment, you
represent and warrant to the Company that you are under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with your
obligations set forth in this letter agreement or that would be violated by your
employment by the Company. You agree that you will not take any action on behalf
of the Company or cause the Company to take any action that will violate any
agreement that you have with a prior employer.

9. Miscellaneous.

a. This letter agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.

b. The Company may only assign this letter agreement to, and this letter
agreement shall be binding upon, a successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, provided, that such successor expressly
agrees to assume and perform this letter agreement in the same manner and to the
same extent that the Company would have been required to perform it if no such
assignment had taken place, and “Company” shall include any such successor that
assumes and agrees to perform this letter agreement, by operation of law or
otherwise.

c. No provision of this letter agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing and signed
by you and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this letter agreement to be performed by such other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same or
at any prior or subsequent time.

d. Your offer is contingent upon the successful completion of an employment and
criminal background check (which will require you to complete and sign all
necessary consent forms authorizing the Company or its designee to perform these
background inquiries). The Company may also require that you provide names and
contact information so we may conduct reference checks about your past
employment.

e. For purposes of federal immigration law, you will be required to provide to
the Company documentary evidence of your identity and eligibility for employment
in the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
will be terminated.

 

6



--------------------------------------------------------------------------------

f. As an employee of the Company, you will be required to comply with all
Company policies and procedures. Violations of the Company’s policies may lead
to immediate termination of your employment. Further, the Company’s premises,
including all workspaces, furniture, documents, and other tangible materials,
and all information technology resources of the Company (including computers,
data and other electronic files, and all internet and email) are subject to
oversight and inspection by the Company at any time. Company employees should
have no expectation of privacy with regard to any Company premises, materials,
resources, or information.

g. By signing this letter, you are representing that you have full authority to
accept this position and perform the duties of the position without conflict
with any other legal or contractual obligations, and that you are not involved
in any situation that might create, or appear to create, a conflict of interest
with respect to your loyalty to or duties for the Company. You additionally
represent and warrant that you have not taken or shared with the Company any
confidential or proprietary information belonging to any former employer or
other third party, and that you will at no time during the course of your
employment with the Company use or disclose any such confidential or proprietary
information of another party without that party’s express consent.

10. Section 409A. It is intended that this letter agreement comply with or be
exempt from Section 409A of the Internal Revenue Code of 1986, and the Treasury
Regulations and IRS guidance thereunder (collectively referred to as
“Section 409A”), and notwithstanding anything to the contrary herein, it shall
be administered, interpreted, and construed in a manner consistent with
Section 409A. To the extent that any reimbursement, fringe benefit, or other,
similar plan or arrangement in which you participate provides for a “deferral of
compensation” within the meaning of Section 409A, (a) the amount of expenses
eligible for reimbursement provided to you during any calendar year shall not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to you in any other calendar year, (b) the reimbursements for expenses
for which you are entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred, (c) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit, and
(d) the reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses. If and to the extent required to comply with Section 409A, no payment
or benefit required to be paid under this letter agreement on account of
termination of your employment shall be made unless and until you incur a
“separation from service” within the meaning of Section 409A. In the case of any
amounts payable to you under this letter agreement that may be treated as
payable in the form of “a series of installment payments”, as defined in
Treasury Regulation Section 1.409A-2(b)(2)(iii), your right to receive such
payments shall be treated as a right to receive a series of separate payments
for purposes of such Treasury Regulation. If any paragraph of this letter
agreement provides for payment within a time period, the determination of when
such payment shall be made within such time period shall be solely in the
discretion of the Company. If and to the extent any portion of any payment,
compensation or other

 

7



--------------------------------------------------------------------------------

benefit provided to you in connection with your employment termination is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code, and you are a specified employee as defined in
Section 409A(a)(2)(B)(i) of the Code, as determined by the Company in accordance
with its procedures, by which determination you hereby agree that you are bound,
such portion of the payment, compensation or other benefit shall not be paid
before the earlier of (i) the expiration of the six month period measured from
the date of your “separation from service” (as determined under Section 409A of
the Code) or (ii) the tenth day following the date of your death following such
separation from service (the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to you during the period between the date of
separation from service and the New Payment Date shall be paid to you in a lump
sum in the first payroll period beginning after such New Payment Date, and any
remaining payments will be paid on their original schedule.

11. Modified Section 280G Cutback.

(a) Notwithstanding any other provision of this Agreement, except as set forth
in Section 11(b), in the event that the Company undergoes a “Change in Ownership
or Control” (as defined below), the Company shall not be obligated to provide to
you a portion of any “Contingent Compensation Payments” (as defined below) that
you would otherwise be entitled to receive to the extent necessary to eliminate
any “excess parachute payments” (as defined in Section 280G(b)(1) of the Code)
for you. For purposes of this Section 11(a), the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-30 or any successor provision) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”

(b) Notwithstanding the provisions of Section 11(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by you if the Eliminated Payments
(determined without regard to this sentence) were paid to you (including, state
and federal income taxes on the Eliminated Payments, the excise tax imposed by
Section 4999 of the Code payable with respect to all of the Contingent
Compensation Payments in excess of your “base amount” (as defined in
Section 280G(b)(3) of the Code), and any withholding taxes). The override of
such reduction in Contingent Compensation Payments pursuant to this
Section 11(b) shall be referred to as a “Section 11(b) Override.” For purpose of
this paragraph, if any federal or state income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal and state income tax rate provided by law. Any determination
required under this Section shall be made in writing by a third party expert
(the “Expert”) that is selected by the Company, subject to your consent (not to
be unreasonably conditioned, delayed or withheld), prior to the Change in
Ownership or Control and the determinations of such Expert shall be final and
binding on all persons.

 

8



--------------------------------------------------------------------------------

(c) For purposes of this Section 11 the following terms shall have the following
respective meanings:

(i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

(ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d) Any payments or other benefits otherwise due to you following a Change in
Ownership or Control that could reasonably be characterized (as determined by
the Expert) as Contingent Compensation Payments (the “Potential Payments”) shall
be made within three business days following receipt by the Company of the
Expert’s final determination of (1) which Potential Payments constitute
Contingent Compensation Payments, (2) the Eliminated Amount and (3) whether the
Section 11(b) Override is applicable (except for any Potential Payments which
are not due to be made until after such date, which Potential Payments shall be
made on the date on which they are due).

(e) The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Expert by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by you for purposes of Section 4999(a) of the Code,
and the denominator of which is the actual amount to be received by you in
respect of the applicable Contingent Compensation Payment. For example, in the
case of an equity grant that is treated as contingent on the Change in Ownership
or Control because the time at which the payment is made or the payment vests is
accelerated, the denominator shall be determined by reference to the fair market
value of the equity at the acceleration date, and not in accordance with the
methodology for determining the value of accelerated payments set forth in
Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).

 

9



--------------------------------------------------------------------------------

The provisions of this Section 11 are intended to apply to any and all payments
or benefits available to you under this Agreement or any other agreement or plan
of the Company under which you receive Contingent Compensation Payments.

12. The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the Commonwealth of Massachusetts
without regard to the choice of law principles thereof.

13. This letter, together with the other documents and agreements referenced
herein, sets forth all of the terms of your employment with the Company, and
supersedes any prior representations or agreements including, but not limited
to, any representations made during your recruitment, interviews or
pre-employment negotiations, whether written or oral. This letter may not be
modified or amended except by a written agreement signed by the Company and you.
This offer of employment will terminate if it is not accepted, signed and
returned by close of business on June 14, 2018.

[Signatures appear on following page]

 

10



--------------------------------------------------------------------------------

Sincerely, KARYOPHARM THERAPEUTICS INC. By:   /s/ Michael Kauffman   Name:
Michael Kauffman, M.D., Ph.D.   Title: CEO

 

The foregoing correctly sets forth the terms of my employment by Karyopharm
Therapeutics Inc. I am not relying on any representations pertaining to my
employment other than those set forth above. Agreed:   /s/ Anand Varadan   Anand
Varadan Date:   6/8/18

 

11